NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FUJIAN HONGAN ELECTRIC CO., LTD. AND
ZHEJIANG TRIMONE ELECTRIC SCIENCE &
TECHNOLOGY CO., LTD.,
Appellants,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND _
LEVITON MANUFACTURING CO., INC.,

Intervenor.

2012-1493

On appeal from the United States International Trade
Colnrnission in Investigation N0. 337-TA-739.

ON MOTION

ORDER

Leviton Manufacturing Company, Inc. moves without
opposition to intervene in this appeal

FUJ"{AN HONGAN ELECTRIC CO. V. ITC 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted. The revised official caption is
reflected above.

FOR THE COURT

JUL 95 3912 /S/Jan Horbaly
Date J an Horbaly
Clerk
cc: Lei Mei, Esq.

Clark S. Cheney, Esq.
l Larry L. Shatzer, Esq.
` COUHril|l-‘EA?’EALS FOB
l 321 u's'me\=snsn¢u.c¢ncun

JU[_ U 6 2{]12

`.|Auaonwv
C|.EBK